                  Case 20-10940-LSS            Doc 662       Filed 05/04/21       Page 1 of 12




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

----------------------------------------------------------x
                                                          :
In re                                                     : Chapter 11
                                                          :
ALPHA ENTERTAINMENT LLC,                                  : Case No. 20-10940 (LSS)
                                                          :
                  Debtor. 1                               :
                                                          :
----------------------------------------------------------x

                            FIRST QUARTERLY POST-CONFIRMATION
                               REPORT OF PLAN ADMINISTRATOR
        Peter Hurwitz, solely in his capacity as plan administrator (the “Plan Administrator”) for the

above-captioned debtor and post-effective date debtor (the “Debtor”), submits this First Quarterly

Report of Plan Administrator (the “Quarterly Report”), and states as follows:

                                           Relevant Background

        1.       On April 13, 2020 (the “Petition Date”), the Debtor commenced this bankruptcy case

by filing a voluntary petition for relief under chapter 11 of title 11 of the United States Code.

        2.       Additional information about the Debtor’s business and the events leading up to the

Petition Date can be found in the Disclosure Statement for the 1st Amended Chapter 11 Plan of Alpha

Entertainment LLC [Docket No. 503].

        3.       On December 10, 2020, the Debtor filed the 2nd Amended Chapter 11 Plan of Alpha

Entertainment LLC [Docket No. 583] (the “Plan”). On December 11, 2020, the Court entered an

order confirming the Plan [Docket No. 592], which approved the appointment of the Plan

Administrator as of the Effective Date. Id. at ¶ 18. The Effective Date occurred on December 22,

2020. [See Docket No. 604].




1
 The last four digits of the Debtor’s federal tax identification number are 7778. The Debtor’s mailing address is c/o
Peter Hurwitz, Plan Administrator, 40 Half Moon Lane, Irvington, NY 10533.
                                                         1
               Case 20-10940-LSS        Doc 662      Filed 05/04/21    Page 2 of 12



                 UPDATE ON POST-CONFIRMATION ADMINISTRATION

       4.     The Plan Administrator has been active in administering the post-confirmation estate

(the “Estate”) following his appointment on the Effective Date. Among other things, the Plan

Administrator, with the assistance and advice of his professionals, has been actively engaged in the

following:

              a. Claims Review. Over 1000 claims were filed with the Debtor’s claims agent.
                 The Plan Administrator and his professionals are undertaking a detailed review
                 and analysis of the filed claims. The Plan Administrator anticipates filing an
                 omnibus objection to claims in the near future.

              b. Resolving Administrative Expense Claims. The Plan Administrator and his
                 professionals negotiated resolutions with several administrative expense
                 claimants, including various landlords. The Plan Administrator has paid all
                 holders of allowed administrative expenses.

              c. Resolving Setoff Claims. The Plan Administrator and his professionals
                 negotiated and resolved several requests from creditors to exercise setoff rights
                 against the Debtor and its estate.

              d. Workers’ Compensation Analysis. As a former professional football league, the
                 Debtor’s workers’ compensation policy and claims process is complex. The Plan
                 Administrator and his professionals have actively engaged in discussions and
                 analyses in respect of the Debtor’s workers’ compensation policies and attendant
                 issues.

              e. Litigation Investigation. The Plan Administrator and his professionals have been
                 actively investigating potential causes of action of the Estate, including retained
                 avoidance actions.

              f. Bank Accounts. The Plan Administrator closed the Debtor’s accounts and
                 opened a new post-Effective Date bank account through which he can efficiently
                 manage the Estate’s receipts and disbursements.

              g. Taxes. The Plan Administrator has been in correspondence with a tax accounting
                 firm regarding preparation of the Debtor’s federal and state tax returns and related
                 issues. Tax return extensions have been filed and preparation of the various
                 returns is underway.

              h. Creditor Inquiries. The Plan Administrator and his professionals have been
                 actively responding to creditor inquiries, including inquiries from representatives
                 of former player groups.

              i. Registration Cancellations. As a football league with operations in many
                 different states and payroll obligations in even more, the Debtor had an extensive
                 network of business, tax and other registrations in almost every state. The Plan
                                                 2
               Case 20-10940-LSS         Doc 662       Filed 05/04/21   Page 3 of 12



                   Administrator has been actively working to cancel business, tax and various other
                   corporate registrations in jurisdictions across the United States.

       5.      The non-restricted cash available in the Estate as of March 31, 2021 was

$5,981,069.65. Details surrounding the financial position of the Estate, including assets, liabilities

and transfers of the Estate made for the quarter ending March 31, 2021, are set forth on Exhibit A

attached hereto.

       6.      The Plan Administrator has taken, and is taking, the steps described above to cancel

various administrative registrations in connection with wind-down and costs savings efforts, while

progress has been made, the comprehensive claims review and litigation investigation processes and

wind-down of the Estate remain ongoing.

       7.      Additional information concerning the Debtor’s bankruptcy case and claims filed in

the case may be found at: https://www.donlinrecano.com/Clients/alpha/Index.


Dated: May 4, 2021                           GREENBERG TRAURIG, LLP

                                             /s/ Dennis A. Meloro
                                             Dennis A. Meloro (DE Bar No. 4435)
                                             1007 North Orange Street, Suite 1200
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 661-7000
                                             Facsimile: (302) 661-7360
                                             Email: melorod@gtlaw.com

                                             and

                                             Ari Newman (admitted pro hac vice)
                                             Greenberg Traurig, P.A.
                                             333 S.E. 2nd Avenue, Suite 4400
                                             Miami, FL 33131
                                             Telephone: (305) 579-0500
                                             Facsimile: (305) 579-0717
                                             Email: newmanar@gtlaw.com

                                             Counsel for the Plan Administrator




                                                   3
Case 20-10940-LSS   Doc 662    Filed 05/04/21   Page 4 of 12




                      EXHIBIT A
           Post-Confirmation Financial Report




                           4
Case 20-10940-LSS   Doc 662   Filed 05/04/21   Page 5 of 12
                        Case 20-10940-LSS                  Doc 662            Filed 05/04/21           Page 6 of 12



                                                 OFFICE OF THE UNITED STATES TRUSTEE - REGION 3
                                                POST-CONFIRMATION QUARTERLY SUMMARY REPORT

                           This Report is to be submitted for all bank accounts that are presently maintained by the post confirmation debtor.


Debtor's Name: Alpha Entertainment LLC                                Bank:        JP Morgan Chase

Bankruptcy Number:           20-10940 (LSS)                           Account Number (last 4):         6539

Date of Confirmation:         12/11/2020                              Account Type:                    Checking- Concentration

Reporting Period (month/year):             1/1/21 - 3/31/21

                Beginning Cash Balance:                                             $   6,005,802.39

All receipts received by the debtor:

                Cash Sales:                                                         $            -
                Collection of Accounts Receivable:                                  $       8,965.96
                Proceeds from Litigation (settlement or otherwise):                 $            -
                Sale of Debtor's Assets:                                            $            -
                Capital Infusion pursuant to the Plan:                              $            -
                Interbank transfers received                                        $      32,530.08

                Total of cash received:                                             $      41,496.04

Total of cash available:                                                                                $ 6,047,298.43

Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor:

                Disbursements made under the plan, excluding the administrative
                          claims of bankruptcy professionals:                                           $             -

                Disbursements made pursuant to the administrative claims of
                          bankruptcy professionals:                                                     $             -

                All other disbursements made in the ordinary course:                                    $      66,228.78

                Total Disbursements                                                                                         $      66,228.78

Ending Cash Balance                                                                                                         $ 5,981,069.65



Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is true and correct
to the best of my knowledge and belief.



Date                                       Name/Title

Debtor:         Alpha Entertainment LLC

Case Number: 20-10940 (LSS)
                        Case 20-10940-LSS                  Doc 662            Filed 05/04/21           Page 7 of 12



                                                 OFFICE OF THE UNITED STATES TRUSTEE - REGION 3
                                                POST-CONFIRMATION QUARTERLY SUMMARY REPORT

                           This Report is to be submitted for all bank accounts that are presently maintained by the post confirmation debtor.


Debtor's Name: Alpha Entertainment LLC                                Bank:        JP Morgan Chase

Bankruptcy Number:           20-10940 (LSS)                           Account Number (last 4):         2606

Date of Confirmation:         12/11/2020                              Account Type:                    Savings- Collateral/Restricted

Reporting Period (month/year):             1/1/21 - 3/31/21

                Beginning Cash Balance:                                             $   2,311,079.69

All receipts received by the debtor:

                Cash Sales:                                                         $            -
                Collection of Accounts Receivable:                                  $            -
                Proceeds from Litigation (settlement or otherwise):                 $            -
                Sale of Debtor's Assets:                                            $            -
                Capital Infusion pursuant to the Plan:                              $            -
                Interbank transfers received                                        $            -
                Interest Income                                                     $         128.89
                Total of cash received:                                             $         128.89

Total of cash available:                                                                                $ 2,311,208.58

Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor:

                Disbursements made under the plan, excluding the administrative
                          claims of bankruptcy professionals:                                           $             -

                Disbursements made pursuant to the administrative claims of
                          bankruptcy professionals:                                                     $             -

                All other disbursements made in the ordinary course:                                    $     300,000.00

                Total Disbursements                                                                                         $     300,000.00

Ending Cash Balance                                                                                                         $ 2,011,208.58



Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is true and correct
to the best of my knowledge and belief.



Date                                       Name/Title

Debtor:         Alpha Entertainment LLC

Case Number: 20-10940 (LSS)
                        Case 20-10940-LSS                  Doc 662            Filed 05/04/21           Page 8 of 12



                                                 OFFICE OF THE UNITED STATES TRUSTEE - REGION 3
                                                POST-CONFIRMATION QUARTERLY SUMMARY REPORT

                           This Report is to be submitted for all bank accounts that are presently maintained by the post confirmation debtor.


Debtor's Name: Alpha Entertainment LLC                                Bank:        JP Morgan Chase

Bankruptcy Number:           20-10940 (LSS)                           Account Number (last 4):         7602

Date of Confirmation:         12/11/2020                              Account Type:                    Checking- Operations

Reporting Period (month/year):             1/1/21 - 3/31/21

                Beginning Cash Balance:                                             $      32,030.08

All receipts received by the debtor:

                Cash Sales:                                                         $             -
                Collection of Accounts Receivable:                                  $             -
                Proceeds from Litigation (settlement or otherwise):                 $             -
                Sale of Debtor's Assets:                                            $             -
                Capital Infusion pursuant to the Plan:                              $             -
                Interbank transfers received                                        $             -
                Interest Income                                                     $             -
                Total of cash received:                                             $             -

Total of cash available:                                                                                $      32,030.08

Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor:

                Disbursements made under the plan, excluding the administrative
                          claims of bankruptcy professionals:                                           $             -

                Disbursements made pursuant to the administrative claims of
                          bankruptcy professionals:                                                     $             -

                All other disbursements made in the ordinary course:                                    $             -

                Interbank transfers disbursed:                                                          $      32,030.08

                Total Disbursements                                                                                         $      32,030.08

Ending Cash Balance                                                                                                         $             -



Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is true and correct
to the best of my knowledge and belief.



Date                                       Name/Title

Debtor:         Alpha Entertainment LLC

Case Number: 20-10940 (LSS)
                           Case 20-10940-LSS                        Doc 662              Filed 05/04/21                    Page 9 of 12



                                               OFFICE OF THE UNITED STATES TRUSTEE - REGION 3
                                               POST-CONFIRMATION QUARTERLY SUMMARY REPORT

                           This Report is to be submitted for all bank accounts that are presently maintained by the post confirmation debtor.


Debtor's Name: Alpha Entertainment LLC                               Bank:         JP Morgan Chase

Bankruptcy Number:          20-10940 (LSS)                           Account Number (last 4):           9632

Date of Confirmation:        12/11/2020                              Account Type:                      Checking- Disbursement (zero-balance sweep)

Reporting Period (month/year):            1/1/21 - 3/31/21

              Beginning Cash Balance:                                               $             -

All receipts received by the debtor:

              Cash Sales:                                                           $            -
              Collection of Accounts Receivable:                                    $            -
              Proceeds from Litigation (settlement or otherwise):                   $            -
              Sale of Debtor's Assets:                                              $            -
              Capital Infusion pursuant to the Plan:                                $            -
              Interbank transfers received                                          $      66,228.78
              Interest Income                                                       $            -
              Total of cash received:                                               $      66,228.78

Total of cash available:                                                                                $       66,228.78

Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor:

              Disbursements made under the plan, excluding the administrative
                       claims of bankruptcy professionals:                                              $              -

              Disbursements made pursuant to the administrative claims of
                       bankruptcy professionals:                                                        $              -

              All other disbursements made in the ordinary course:                                      $              -

              Interbank transfers disbursed:                                                            $       66,228.78

              Total Disbursements                                                                                            $      66,228.78

Ending Cash Balance                                                                                                          $             -



Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is true and correct
to the best of my knowledge and belief.


Date                                      Name/Title

Debtor:       Alpha Entertainment LLC

Case Number: 20-10940 (LSS)
                    Case 20-10940-LSS                     Doc 662          Filed 05/04/21              Page 10 of 12



                                                 OFFICE OF THE UNITED STATES TRUSTEE - REGION 3
                                                POST-CONFIRMATION QUARTERLY SUMMARY REPORT

                           This Report is to be submitted for all bank accounts that are presently maintained by the post confirmation debtor.


Debtor's Name: Alpha Entertainment LLC                               Bank:         PayPal

Bankruptcy Number:          20-10940 (LSS)                           Account Number (last 4):          HPZC

Date of Confirmation:         12/11/2020                             Account Type:                     PayPal

Reporting Period (month/year):             1/1/21 - 3/31/21

              Beginning Cash Balance:                                               $         500.00

All receipts received by the debtor:

              Cash Sales:                                                           $             -
              Collection of Accounts Receivable:                                    $             -
              Proceeds from Litigation (settlement or otherwise):                   $             -
              Sale of Debtor's Assets:                                              $             -
              Capital Infusion pursuant to the Plan:                                $             -
              Interbank transfers received                                          $             -
              Interest Income                                                       $             -
              Total of cash received:                                               $             -

Total of cash available:                                                                                $         500.00

Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor:

              Disbursements made under the plan, excluding the administrative
                        claims of bankruptcy professionals:                                             $             -

              Disbursements made pursuant to the administrative claims of
                        bankruptcy professionals:                                                       $             -

              All other disbursements made in the ordinary course:                                      $             -

              Interbank transfers disbursed:                                                            $         500.00

              Total Disbursements                                                                                           $         500.00

Ending Cash Balance                                                                                                         $             -



Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is true and correct
to the best of my knowledge and belief.


Date                                       Name/Title

Debtor:       Alpha Entertainment LLC

Case Number: 20-10940 (LSS)
                      Case 20-10940-LSS      Doc 662      Filed 05/04/21   Page 11 of 12




                                ASSETS
Cash (Unrestricted)                                                           5,974,446       5,388,987
Cash (Restricted)                                                             2,011,209       2,310,425
Accounts Receivable (Net)                                                      593,228        2,629,400
Inventory                                                                           -         2,840,125
Notes Receivable                                                                    -               -
Prepaid Expenses                                                                67,480        3,395,352
Petty Cash                                                                                        6,000
Other (Attach List)                                                                                 -
Total Current Assets                                                          8,646,363     16,570,289
Property, Plant & Equipment
Furniture, fixtures & Office Equipment                                              -       12,881,636
Construction in Process (CIP)                                                       -          656,060
Leasehold Improvements                                                              -         3,586,604
Less: Accumulated Depreciation/Depletion                                            -        (1,857,309)
Total Property, Plant & Equipment                                                   -       15,266,991
Other Assets
Operating Lease Right-of-Use Assets                                                 -         6,209,553
Long Term Assets and Deposits                                                  527,619         692,537
Other (Attach List)                                                                 -               -
Total Other Assets                                                             527,619        6,902,090
TOTAL ASSETS                                                                  9,173,982     38,739,370



Liabilities Not Subject to Compromise (Postpetition Liabilities)
Accounts Payable                                                            11,146,156        4,319,429
Accounts Payable (postpetition)                                                     -           50,000
Taxes Payable (refer to FORM MOR-4)                                               3,786         12,674
Deferred Income                                                               5,500,022       5,004,571
Wages Payable (postpetition)                                                        -          254,668
Accrued Expenses and Other Liabilities                                        4,721,186     12,855,614
Operating Lease Liability                                                           -           30,446
Professional Fees (postpetition)                                                    -               -
Other Postpetition Liabilities (attach schedule)                                    -               -
TOTAL CURRENT LIABILITIES                                                   21,371,150      22,527,402
LONG-TERM LIABILITIES
Long-term Operating Lease Liabilities                                               -         6,387,672
TOTAL CURRENT LIABILITIES                                                           -         6,387,672
TOTAL LIABILITIES                                                           21,371,150      28,915,074


MEMBER'S CAPITAL
Member's Capital                                                           190,750,100     199,000,100
Noncontrolling Interests                                                      1,128,778        984,064
Retained Earnings (accumulated deficit)                                    (204,076,046)   (190,159,868)
                 Case 20-10940-LSS         Doc 662      Filed 05/04/21   Page 12 of 12




Adjustments to Owner Equity (attach schedule)                                    -                -
Postpetition Contributions (Distributions) (Draws) (attach schedule)             -                -
TOTAL MEMBER'S CAPITAL                                                   (12,197,168)       9,824,296
TOTAL LIABILITIES AND MEMBER'S CAPITAL                                   $9,173,982      $38,739,370
